Citation Nr: 1706514	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  14-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 29, 2016.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Board denied the Veteran's TDIU claim, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a September 2016 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to discuss the combined functional effects of the Veteran's multiple service-connected disabilities on his employability.  The parties moved the Court to vacate the Board's January 2016 decision, and in a September 2016 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  


FINDING OF FACT

Throughout the period on appeal prior to April 29, 2016, the Veteran has been unable to secure or follow substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran     is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19 (2016).  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  When determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: (1) disabilities of both upper or lower extremities, including the application of the bilateral factor; (2) disabilities from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple injuries incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a) .

Prior to April 29, 2016, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling; diabetes mellitus, evaluated      as 20 percent disabling; bilateral hearing loss, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; bilateral upper extremity neuropathy, evaluated as 10 percent disabling for each extremity; and bilateral lower extremity neuropathy; evaluated as 10 percent disabling for each extremity.  The combined disability rating was 80 percent.  As the combined rating for the Veteran's service-connected disabilities attributable diabetes was at least 40 percent, the Veteran met the minimum schedular criteria for a TDIU prior to April 29, 2016.  See 38 C.F.R. §§ 4.16(a); 4.25 (2016).


As of April 29, 2016, the Veteran has been in receipt of a combined 100 percent schedular rating.  He has not alleged that he is unemployable solely due to one service-connected disability, nor does the medical evidence suggest such.  Thus,        the issue of entitlement to TDIU on or after April 29, 2016, is moot.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Indeed, in an October 2016 written statement, the Veteran's representative acknowledged that the only issue presently before the Board is entitlement to TDIU prior to April 29, 2016.

The evidence of record demonstrates that the highest level of education attained by the Veteran is a high school diploma.  After service, he worked as a machinist until approximately 2002, at which time he reportedly left his job to care for his sick wife and was eventually laid off.  The Veteran reported that he subsequently received Social Security Disability benefits due to arthritis in both knees.  

A January 2012 VA psychological examination report indicates that the Veteran's PTSD resulted in symptoms of depressed mood, anxiety, chronic sleep impairment, nightmares, mild anhedonia, low energy, disturbances of motivation and mood, mild difficulty concentrating, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran stated that he was unable to work because he had no strength, no stamina, and was wobbly.  The examiner characterized the Veteran's PTSD as productive of occupational and social impairment due to mild   and transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of stress; or symptoms controlled by medication.  The examiner opined that the Veteran's PTSD symptoms did not    appear to render him unable to secure or maintain substantially gainful employment.  

A January 2012 VA examination report indicates that the Veteran's diabetes was
managed with restricted diet and oral hypoglycemic agents.  The only complication noted was peripheral neuropathy.  The Veteran reported symptoms of mild numbness and paresthesia and/or dysesthesia in both upper extremities, as well as moderate numbness and mild pain and paresthesia and/or dysesthesia in both lower extremities.  The examiner indicated that the Veteran had a "plodding gait," walked with a cane, and complained of unsteadiness due to bilateral knee replacements.  Tiptoe and heel walking were unsteady.  Neurological testing revealed decreased position and vibration sense in both lower extremities.  A Romberg's test was abnormal, and it was noted that the Veteran nearly fell when he closed his eyes.  Other than decreased strength in the left wrist, muscle strength testing was normal.  Electromyography studies revealed mild polyneuropathy of all four extremities, bilateral moderated wrist median neuropathy, and bilateral elbow ulnar neuropathy.  The examiner opined that the Veteran's diabetes and peripheral neuropathy did not affect his ability to work.  
 
An October 2013 VA treatment record shows that the Veteran reported feeling unsteady for the past year.  The treatment provider referred him to neurology and recommended a seated walker.  

A February 2014 VA neurology consultation note indicates that the Veteran reported a worsening unsteady gait.  He stated that he stumbled more frequently and fell on his face during the summer of 2013.  A neurological examination revealed hyperreflexia in the bilateral triceps and patella; positive Hoffmann's and Babinski signs; decreased grip strength in the left hand; decreased bulk in the intrinsic muscles of the left hand; decreased pinprick sensation distally in a stocking/glove pattern; absent vibratory sensation at the feet and right knee; a positive Romberg test; an antalgic gait; and an unsteady tandem gait.

During a January 2014 VA audiological examination, the Veteran reported that his service-connected hearing loss resulted in functional impairment such as having to ask people to repeat themselves during conversations and difficulty hearing his smoke detector and phone ringing.    

In summary, the record shows that the Veteran's only prior work experience was as a machinist.  Throughout the relevant period on appeal, his peripheral neuropathy resulted in symptoms of bilateral lower extremity pain; numbness, paresthesia and/or dysesthesia in all four extremities; decreased strength in the left hand; and   an increasingly unsteady gait, which caused him to fall at times.  Additionally, his bilateral hearing loss caused difficulty hearing even loud noises, such as phones   and alarms.  Moreover, the Veteran's PTSD resulted in chronic sleep impairment, fatigue, disturbances of motivation and mood, and some difficulty concentrating and establishing and maintaining effective work and social relationships.  Resolving all doubt in the Veteran's favor, the Board finds that the combined effects of the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience prior to April 29, 2016.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, TDIU is warranted.


ORDER

TDIU is granted for the period of the claim prior to April 29, 2016, subject to the laws and regulations governing the payment of VA monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


